Citation Nr: 0018905	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-13 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, including secondary to a service-connected left 
knee disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral defective 
vision.

4.  Entitlement to an initial rating higher than 10 percent 
for the left knee disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1994 to September 
1997.  

This appeal arises from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that found claims for service 
connection for vision problems, hearing loss, low back pain, 
athlete's foot, headaches, and a "left" knee condition to 
be not well grounded and granted service connection for 
"right" knee patellofemoral syndrome and assigned an 
initial noncompensable rating of 0 percent.  However, in his 
April 1998 notice of disagreement (NOD) concerning all of the 
claims, the veteran pointed out that the RO should have 
service connected his "left" knee-instead of his 
"right" knee-although service connection is warranted for 
both.  And in July 1998, the RO issued a statement of the 
case (SOC) making the correction.  In September 1998, the 
veteran submitted a substantive appeal, on VA Form 9, 
requesting a higher initial rating for his left knee disorder 
and service connection for all of the other conditions that 
were denied-except for athlete's foot; he later officially 
withdrew this claim in March 1999.

In January 2000, a hearing officer at the RO increased the 
rating for the left knee disorder from 0 to 10 percent (with 
the same effective date).  The hearing officer also granted 
service connection for chronic lumbosacral strain and for 
tension headaches and assigned 10 percent ratings for each.  
The veteran has not appealed the 10 percent ratings assigned; 
therefore, those issues are no longer before the Board.  Also 
during the pendency of the appeal, the RO denied service 
connection for dental conditions.  And the veteran has not 
appealed that decision either, so that issue also is not 
before the Board.  See 38 C.F.R. § 20.200 (1999).


FINDINGS OF FACT

1.  The veteran reported right knee pain in service after a 
left knee injury. 

2.  The veteran currently has right knee patellofemoral 
syndrome.

3.  Medical evidence suggests there is possibly a nexus 
between the
service-connected left knee disability and the current right 
knee conditions.

4.  The veteran's claim for service connection for bilateral 
hearing loss is not supported by competent medical evidence 
of a current hearing loss disability for VA compensation 
purposes.

5.  The veteran's bilateral defective vision is a congenital 
or developmental abnormality.

6.  All relevant evidence necessary for equitable disposition 
of the initial rating claim for the left knee disorder has 
been obtained to the extent possible.

7.  The service-connected left knee disorder is manifested by 
flexion limited to 100 degrees, hyperextension to 12 degrees, 
mild instability, swelling, knee pain and loss of endurance 
that results in overall moderate impairment; left knee 
symptoms are not shown to cause severe impairment.


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim for 
service connection for a right knee disorder secondary to the 
already service-connected left knee disability.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310, Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd 78 F.3d 604 (fed. Cir 
1996) (per curium) (table).


2.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.385 (1999).

3.  The claim for service connection for bilateral defective 
vision is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(c) (1999).

4.  The criteria for an initial 20 percent rating for the 
left knee disability are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.41, 4.45, 
4.59, 4.71 Plate II, § 4.71a, Diagnostic Codes 5257, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Service Connection for the Right Knee 

A June 1992 enlistment examination report is negative for 
relevant complaints.  The veteran's service medical records 
(SMRs) reflect that he suffered a left knee hyperextension 
injury in approximately December 1995 and that left knee 
patellofemoral syndrome (PFS) was diagnosed.  Left knee 
therapy continued during 1996 and 1997, and the veteran was 
ultimately discharged from the Marine Corps because of the 
left knee impairment.  Right knee complaints also surfaced 
shortly before separating, however.  According to a June 1997 
report of medical assessment, the veteran complained of 
experiencing pain and cramping in both knees.  Also, on a 
July 1997 report of medical history, an examiner recorded 
the veteran's complaint of pain in the knees.  

The veteran applied for service connection for both knees in 
November 1997 and supplied a record of a November 1997 
treatment for asthma at Onslow Memorial Hospital.  The report 
is relevant to the knee claim only in that it notes that he 
had mentioned injuring both knees in service. 



As noted in the introduction, in January 1998, the RO denied 
the erroneously identified right knee service connection 
claim as not well grounded.  The RO noted that the veteran 
had failed to report for his VA examination.  

After the RO determined that the veteran had not been 
properly notified of the previously scheduled VA examination, 
he was rescheduled and he did report for VA examination in 
October 1998.  

The October 1998 VA joints examination report reflects that 
the examiner did not have the claims file for review.  During 
the examination, the veteran reported chronic bilateral knee 
problems and he reportedly felt that the right knee problem 
had developed secondary to the left knee.  The veteran 
reported that currently the right knee hurt more than the 
left knee and that it swelled, buckled, and generally felt 
weak during heavy use such as bicycling.  The examiner noted 
that right knee active flexion was limited to 104 degrees 
with pain.  Hyperextension was possible to 6 degrees.  There 
was patella tendon tenderness on the medial side of the right 
knee but no ligament laxity.  Drawer sign was negative.  The 
examiner also noted left knee patella tendon tenderness with 
ligament laxity.  The examiner made an assessment of PFS with 
some medial collateral instability on the left.  

The examiner added the following comment to the examination 
report:  "I do not have any medical records at the time of 
this dictation, but from the history and physical 
examination, it is very likely that all of this is service-
connected."

In March 1999, the veteran testified before a RO hearing 
officer that after a painful left knee injury he favored the 
right knee, which then resulted in right knee pain.  He 
recalled that the military doctors at Camp Lejeune looked at 
both knees and told him that the right knee would cause 
trouble later.  He testified that he received
in-service therapy for both knees-not just one knee.  


B.  Service Connection for Bilateral Hearing Loss

A June 1992 enlistment audiometry examination report reflects 
that the veteran's hearing was within normal limits.  A June 
1994 audiometry report indicates that the veteran's hearing 
was within normal limits.  The SMRs reflect no other 
audiometry.

Upon VA authorized audiometric evaluation in October 1998, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
0
15
LEFT
0
5
5
0
10

Average pure tone thresholds were 8, right ear, and 5, left 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent in the right ear and 100 percent in the left 
ear.

During the veteran's hearing in March 1999, he testified that 
he worked in a very noisy warehouse without earplugs while in 
Okinawa and often fired weapons during active service without 
ear protectors.  He felt that those events caused hearing 
loss.

C.  Service Connection for Defective Vision

A June 1992 enlistment examination report reflects that the 
veteran wore contact lenses and that his distant vision was 
correctable to 20/20 and near vision was correctable to 
20/25.  In a report of medical assessment dated in June 1997, 
the veteran reported that he had frequent headaches and 
increased vision trouble.  

During an October 1998 VA eye examination, the veteran 
reported occasional blurry vision while wearing his glasses.  
He denied any past trauma to the eyes.  After visual acuity, 
slit lamp, and other evaluation, the examiner concluded that 
the veteran had refractive error, normal field of vision, and 
no other reticular changes, retinopathy, or diplopia.  An 
October 1998 VA spine examination report notes that new 
eyeglasses were issued in January 1998 that had provided at 
least some relief of the headaches.  

During his hearing in March 1999, the veteran testified that 
his eyeglasses were changed twice during active service and 
that his vision had continued to deteriorate after service.  
He also said that, during active service, his work entailed 
staring into a computer monitor, which might have affected 
his vision.  His spouse testified that he needed to wear his 
glasses.

As noted in the introduction, in January 2000, the RO service 
connected the veteran's headaches.

D.  Claim for Higher Initial Rating for the Left Knee

The veteran sustained a hyperextension injury of the left 
knee during service and was ultimately given a medical 
discharge because of the resulting impairment.  And in 
January 1998, the RO granted service connection for the left 
knee disability and assigned an initial noncompensable rating 
of 0 percent under Code 5257, which the veteran appealed.  
The noncompensable rating was based on the SMRs alone, as 
there was no VA examination report of record at that time.  

An October 1998 VA joints examination report notes that the 
veteran's left foot was inadvertently caught in a pothole 
while running, which caused the left knee injury.  He 
complained of constant knee pain aggravated by activities and 
buckling, swelling, and lack of endurance.  He currently 
worked as a security guard and reportedly took over-the-
counter pain medication on a daily basis.  The examiner noted 
that the veteran could easily hyperextend the left knee while 
standing.  There was no swelling, erythema, or increased 
temperature.  Left knee active flexion was limited to 100 
degrees; hyperextension was possible to 12 degrees with some 
discomfort.  There was tenderness in the left patella tendon 
and left lateral reticulum areas.  The medial collateral 
ligament was mildly unstable.  Fibular collateral ligament 
and cruciate ligament were intact.  The assessment was PFS 
with some medial collateral instability on the left. 

During the March 1999 hearing, the veteran testified that the 
left knee hurt after walking or doing other activities.  He 
testified that he worked as a mall security officer, which 
involved a lot of walking and that he also worked at a video 
store, which required a lot of standing.  He reported 
occasional swelling and hyperextension of both knees as well 
as cracking or popping of both knees (i.e., crepitus).

II.  Legal Analysis

A.  Service Connection for the Right Knee 

In order to establish service connection for a disability, 
the evidence must show that it resulted from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).  Determinations regarding service connection 
are to be based on review of the entire evidence of record.  
See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. 
§ 3.303(a).  

Service connection also may be granted on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected disease or injury, including for the degree 
of aggravation of a nonservice-connected condition that is 
due to a service-connected disability.  See 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995). When 
service connection is established for a secondary condition, 
the secondary condition is therefore considered part and 
parcel of the original condition.  See 38 C.F.R. § 3.310(a).  
In cases involving a question of medical causation, competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Velez v. West, 11 Vet. App. 
148, 158 (1998).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established a well grounded (i.e., 
plausible) claim.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim that is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) 
(per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
in-service injury or disease and the current disability.  
Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing-provided the assertions made 
therein are not inherently incredible or beyond the 
competence of the person making them.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the continuity of 
symptomatology since service unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The Board finds that the right knee service connection claim 
is well grounded because there is medical evidence of a 
current right knee disorder, i.e., right knee PFS was noted 
in October 1998.  The SMRs also note a left knee injury 
during active service in December 1995 and a complaint of 
pain in the right knee beginning in June 1997.  Finally, in 
October 1998, a VA examiner appeared to have expressed a 
somewhat ambiguous-but no less favorable-opinion concerning 
a possible link between the right knee disorder and active 
service.  Consequently, the appeal concerning this claim is 
granted to this extent, subject to the further development 
directed in the REMAND following the ORDER.

B.  Service Connection for Bilateral Hearing Loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1999).

Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  In this particular case, however, the medical 
evidence does not establish that the veteran has (or ever has 
had) a hearing loss disability for VA purposes.  Therefore, 
the first element of well groundedness has not been met 
inasmuch as there is no medical evidence of a current hearing 
loss disability.  

The veteran asserts that his hearing has been impaired by 
exposure to excessively loud noise during service.  But, as a 
layman without any medical training or expertise, he is not 
qualified to give a probative opinion on a medical issue such 
as the diagnosis or etiology of a claimed medical condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
this regard, the Board emphasizes that a
well-grounded claim for service connection for hearing loss 
must be supported by competent evidence of hearing loss 
disability meeting the requirements of 38 C.F.R. § 3.385, not 
just allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
noted above, the audiometry data submitted on this point is 
unremarkable for signs or indications of a hearing loss 
disability per VA standards, and the veteran has not 
presented, or otherwise indicated the existence of, any 
competent audiometry data to the contrary.

In the absence of competent evidence to support the claim for 
service connection for hearing loss, the claim must be denied 
as not well grounded.  As such, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps, 126 F.3d at 1468.  Furthermore, the Board 
is aware of no circumstances in this matter that would put VA 
on notice of the existence of any additional relevant 
evidence that, if obtained, would well-ground the claim for 
service connection.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

C.  Service Connection for Defective Vision.

The Board notes that refractive error of the eyes is a 
congenital or developmental abnormality and, therefore, is 
not a disease or injury within the meaning of applicable 
legislation pertaining to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (1999).  

Considering the facts pertaining to this claim, the Board 
concludes that the veteran has not submitted evidence 
sufficient to render his claim of service connection for 
defective vision well grounded.  Caluza, 7 Vet. App. at 498.  
He has failed to provide competent medical evidence 
establishing the existence of a current, "acquired" eye 
disorder either related to service or to a service-connected 
disability.  Refractive errors are not subject to service 
connection under the applicable regulatory criteria as set 
out above.  There is some evidence of headaches; however, 
they have been medically attributed to tension, rather than 
to vision problems, and, aside from that, service connection 
already has been granted for them.  The Board can identify no 
other basis in the record that would make the appellant's 
claim of service connection for defective vision plausible or 
possible.  38 U.S.C.A. § 5107(a).  Accordingly, the Board 
must deny the claim of service connection for defective 
vision as not well grounded.

D.  Higher Initial Rating for the Left Knee Disability

The claim for a higher initial rating is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant evidence for equitable disposition of 
the claim has been obtained.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the propriety of the 
initial rating and, if warranted, the possibility of 
assigning a "staged" rating from the initial effective date 
forward to compensate the veteran for times when his 
disability may have been more severe than at others.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  Any reasonable doubt that arises in 
considering the evidence must be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
that becomes painful on use must be regarded as seriously 
disabled.  It is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999).  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that a disability may be evaluated 
apart from the rating schedule.  The Court then granted an 
increased rating on the basis of impairment envisioned under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 for 
excess or premature fatigability, weakness, incoordination, 
etc.

A 10 rating is warranted for recurrent subluxation or lateral 
instability of the knee if they cause slight overall 
impairment of the knee.  A 20 rating requires moderate 
overall impairment, and a 30 percent rating requires severe 
overall impairment.  38 C.F.R. §  4.71a, Diagnostic Code 5257 
(1999).

The service-connected left knee condition is manifested by 
flexion limited to 100 degrees, 12 degrees of hyperextension, 
mild ligamentous instability, and complaints of weakness, 
swelling, and knee pain.

Comparing these symptoms to the requirements of the 
applicable diagnostic code, the Board notes that the rating 
schedule does not provide objective criteria for 
distinguishing between slight, moderate, and severe recurrent 
subluxation and instability; however, 38 C.F.R. § 4.40 states 
that weakness is as important as limitation of motion and a 
part which becomes painful on use must be regarded as 
seriously disabled.  Considering the objective medical 
evidence and the additional limitation that the veteran has 
reported, the Board finds that left knee impairment due to 
pain, instability, hyperextension, lack of endurance and 
other symptoms do indicate that the left knee is more 
seriously disabled than is reflected in the 10 percent rating 
assigned by the RO.  The severity of the left knee symptoms 
approximates the criteria for moderate impairment of the 
knee, but not severe impairment.  Therefore, a 20 percent 
initial rating is warranted under Code 5257.

Considering additionally Codes 5260 and 5261 for limitation 
of motion of the knee, on flexion and extension, 
respectively, the evidence fails to show limitation of motion 
sufficient for a 30 percent rating under either code-even 
considering the veteran's painful motion and weakness.  There 
is no clinical indication the veteran has flexion limited to 
15 degrees or extension limited to 20 degrees.  38 C.F.R. 
§§ 4.71 Plate II, 4.71a, Diagnostic Codes 5260, 5261 (1999).

Where a claimant has both arthritis and instability of the 
knee, separate ratings are permissible.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997); see also VAOPGCPREC 9-
98 (August 14, 1998).  But in this particular case, there is 
no clinical indication, X-ray or otherwise, that the veteran 
has arthritis.

The veteran reported additional left knee impairment due to 
such restrictions as inability to climb steps, drive long 
distances, or walk extended distances, and the objective 
medical evidence supports these contentions.  Considering the 
tenets of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, the 
Board agrees that there is some additional functional 
limitation due to painful motion of the knee; however, 
any additional impairment is contemplated in the 20 percent 
rating assigned herein.  The evidence does not show 
additional functional limitations that more nearly 
approximate the criteria for severe limitation of motion of 
the knee (flexion limited to 15 degrees or extension limited 
to 20 degrees).

Furthermore, this case does not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  
There have been no recent hospitalizations for this 
condition, and there is no medical evidence of marked 
interference with his employment in recent years due to the 
left knee disability beyond the industrial impairment 
acknowledged by the schedular rating.  The veteran has 
submitted evidence that his job is impacted to some degree by 
knee pain, but "marked" interference is not shown.  

Because the criteria for a rating greater than 20 percent has 
not been met at any time during the appeal period, a 
"staged" rating is not warranted.  Fenderson, supra.


ORDER

The claim for service connection for a right knee disorder is 
well grounded; to this extent, the appeal concerning this 
claim is granted.

In the absence of evidence of well-grounded claims, service 
connection for bilateral hearing loss and defective vision is 
denied.

An initial 20 percent rating is granted for the left knee 
disability, subject to the laws and regulations governing the 
payment of VA monetary benefits.


REMAND

Because the right knee service connection claim is well 
grounded, VA has a further duty to assist the veteran.  The 
duty to assist includes a medical examination that takes into 
account the records of prior medical treatment so that the 
evaluation of the claimed disability will be a fully informed 
one.  The report of that examination should contain an 
opinion as whether the veteran's current right knee 
disability is related to that observed during active service.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The October 1998 VA joints examination report contains an 
opinion that tends to relate knee conditions to active 
service; however, the medical opinion is ambiguous as to 
whether the right knee condition is, in fact, related to 
active service.  Moreover, the examiner noted that the claims 
file was not available for review either prior to or after 
the examination.  For this reason, the case is REMANDED 
to the RO for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, the RO 
should request and associate with the 
claims file records of any additional 
treatment that he has received for his 
right knee since his October 1998 VA 
orthopedic examination.  If no additional 
records are forthcoming, or are not 
available, the RO should clearly document 
this in the claims file.

2.  After obtaining and associating the 
above-mentioned records, if available, 
with the other evidence in the claims 
file, the RO should, if possible, have 
the VA physician who conducted the 
October 1998 orthopedic examination 
submit an addendum to the report of that 
evaluation indicating whether it is at 
least as likely as not that the veteran's 
service-connected left knee disorder 
caused or aggravated his right knee 
disorder, or is otherwise a residual of 
an injury or disease in service.  If it 
is not possible to have that VA physician 
submit an addendum to the report of the 
earlier evaluation, the RO should have 
the veteran reexamined to obtain a 
medical opinion concerning these issues 
from a doctor with comparable 
qualifications and expertise.  And since 
the purpose of the examination is to 
resolve the question of whether the right 
knee disorder is a residual of the left 
knee disorder, or is otherwise related to 
the veteran's service in the military, 
the medical opinion provided should 
reflect consideration of all of the 
pertinent clinical and other evidence 
concerning the case and contain a 
discussion of the medical principles 
involved-to include, where necessary, 
citation to specific evidence in the 
record.  All findings along with complete 
rational of opinions and conclusions 
should be set forth in a type written 
report.

3.  The RO should review the report of 
the examination to ensure that it is in 
full compliance with the directives of 
this remand.  If not, the examination 
report should be returned for immediate 
corrective action.

4.  Following completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claim for service connection for the 
right knee disorder-to include 
consideration of whether it was caused or 
aggravated by the service-connected left 
knee disorder.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all pertinent legal 
authority.

5.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and given an opportunity to submit 
additional medical or other evidence in 
response prior to returning the case to 
the Board for further appellate 
consideration.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

 


